Citation Nr: 0840816	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-13 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied service connection for 
bilateral hearing loss and for tinnitus.

The veteran's appeal originally addressed service connection 
for both bilateral hearing loss and tinnitus, but an RO 
rating decision in January 2008 granted service connection 
for tinnitus.  The issue identified on the title page is 
accordingly the only issue remaining on appeal before the 
Board.

The veteran's substantive appeal requested a hearing before 
the Board in conjunction with the claim, and a hearing was 
duly scheduled in January 2008.  However, the veteran's 
representative notified VA in writing that the veteran had 
withdrawn his request for a hearing.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran is competently diagnosed with current 
bilateral high-frequency sensorineural hearing loss, right 
worse than left.

3.  The veteran had documented hearing loss, right worse than 
left, during his military service, which he asserts has been 
chronic since discharge from service.

4.  The veteran is shown by his military occupational 
specialty to have been exposed to acoustic trauma in the form 
of aircraft engine noise.

CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by bilateral hearing loss is due to 
disease or injury that was incurred in active service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303(d), 3.304, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The veteran had a VA audiological evaluation in June 2007 in 
which his Puretone thresholds were higher than 40 dB in the 
right ear at 3000 and 4000 Hertz, and in the left ear 4000 
Hertz.  These audiometric results are considered a hearing 
disability under 38 C.F.R. § 3.385.

Accordingly, the first element of service connection - 
medical evidence of a claimed disability - is met.  However, 
a veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).   
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The threshold for normal hearing is between 0 and 20 decibels 
(dB), and higher threshold shows some degree of hearing loss; 
see Hensley, 5 Vet. App. 155, 157. 

In regard to acoustic trauma, the veteran reported exposure 
to jet engine noise as an aircraft engine repairman.   The 
veteran's DD Form 214 verifies that the veteran's military 
occupational specialty (MOS) was aircraft engine repairman, 
so acoustic trauma is shown to at least some degree.

The veteran's service treatment record (STR) includes an 
induction physical examination in January 1966 in which his 
hearing acuity at frequencies 500 Hertz, 1000 Hertz, 2000 
Hertz, 3000 Hertz, 4000 and 6000 Hertz was -5 (10), -5 (5), -
5(5), -5(5) and -5 (0) in the right ear and -5(10), -5(5), -
5(5), -5(5) and 5(10).  (NOTE: Prior to November 1967, 
audiometric results were reported in standards set forth by 
the American Standards Association (ASA).  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, 
the ASA standards have been converted to ISO-ANSI standards 
and are represented by the figures in parentheses.)  His 
separation  physical examination in November 1968 showed 
hearing acuity at 500 Hertz of 20 dB bilaterally; at 1000 
Hertz of 10 dB right ear and 5 dB left ear; at 2000 Hertz of 
0 dB bilaterally; and at 4000 Hertz of 10 dB right ear and 5 
dB left ear (no results were recorded at 3000 Hertz).

The Board finds that comparison of the test results from 
January 1966 with those of November 1968 show bilateral 
hearing loss to some degree during the veteran's military 
service, right worse than left.

The file includes a March 2006 letter from Dr. D.A.N. stating 
that the veteran had been identified with a significant 
sensorineural hearing loss (SNHL) in the right ear above 
approximately 1800 Hertz and high frequency SNHL above 
approximately 3000 Hertz in the left ear.  The veteran 
reported to Dr. D.A.N. that during service he experienced 
significant noise exposure due to aircraft engine noise and 
also due to small arms fire and artillery.  The veteran also 
reported to Dr. D.A.N. that he had decreased hearing acuity 
ever since his military service.  Dr. D.A.N. did not provide 
an opinion clearly addressing whether or not the veteran's 
current high-frequency was or was not consistent with 
exposure to acoustic trauma in service.

The VA audiologist who performed the audiological evaluation 
in June 2007 stated an opinion that the veteran's current 
hearing loss was not likely the result of exposure to 
acoustic trauma during service.  The audiologist stated that 
this opinion was based on the fact that the veteran's hearing 
was normal at induction and still normal at discharge.

Although the VA audiologist provided an opinion against 
nexus, the Board notes that the STR in fact show a documented 
hearing loss, right worse than left, and the veteran reported 
chronic hearing loss since his discharge from service, which 
was not addressed by the VA examiner.  "Symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 
(1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  The Board finds that the probative value of the VA 
examination report is reduced because the evidence of some 
inservice hearing loss was not addressed.  

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  However, the threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (lay person 
competent to testify to pain and visible flatness of his 
feet); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay person may provide an eyewitness account of medical 
symptoms).

In this case, the STR show hearing loss during service and 
there is competent medical evidence of current hearing -left 
and competent and credible lay evidence of continued symptoms 
since service.  The Board also finds that the medical 
evidence on the question of etiology of hearing loss in 
equipoise.  In light of the evidence and the fact that 
service connection has been granted for tinnitus due to 
documented noise expose in service, the Board finds that the 
criteria for service connection are met under 38 C.F.R. 
§ 3.303(b).

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the evidence is at least in equipoise, and the 
benefit-of-the-doubt rule applies.  Gilbert, id; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Board 
accordingly finds that of service connection for bilateral 
hearing loss is warranted. 
   

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


